Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 20 are pending in this application. Claims 1, 8 and 15 are independent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 8 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim(s) 8 – 14 disclose(s) statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) and embrace subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.

Claim(s) 8 – 14 recites "…A computer program product…" As a result, neither the claim nor the disclosure limits the medium to the statutory embodiments. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 






























Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg, Jeffrey Louis (US-20170092007-A1, hereinafter simply referred to as Goldberg) in view of YIN, Lijun (US-20160210503-A1, hereinafter simply referred to as Yin).

Regarding independent claims 1, 8 and 15, Goldberg teaches:
A method (See at least Goldberg, ¶ [0137], FIG. 3) comprising: identifying, by a computing device, that an image is captured (See at least Goldberg, ¶ [0155], FIGS. 1 – 4, "…The method uses an analysis of the image of a user, which is acquired by an imaging device like a camera, a video camera, a stereo camera arrangement, or any other imaging device capable of imaging the user's eyes or face. Analysis of the image may determine a position of the user's eyes, e.g., relative to the imaging device and relative to one or more other parts or features of the user's face…A direction or point of gaze may be derived from analysis of the determined positions…"); identifying a face in the image (See at least Goldberg, ¶ [0155], FIGS. 1 – 4, "…The method uses an analysis of the image of a user, which is acquired by an imaging device like a camera, a video camera, a stereo camera arrangement, or any other imaging device capable of imaging the user's eyes or face. Analysis of the image may determine a position of the user's eyes, e.g., relative to the imaging device and relative to one or more other parts or features of the user's face…A direction or point of gaze may be derived from analysis of the determined positions…"); detecting an eye of the face in the image (See at least Goldberg, ¶ [0155], FIGS. 1 – 4, "…The method uses an analysis of the image of a user, which is acquired by an imaging device like a camera, a video camera, a stereo camera arrangement, or any other imaging device capable of imaging the user's eyes or face. Analysis of the image may determine a position of the user's eyes, e.g., relative to the imaging device and relative to one or more other parts or features of the user's face…A direction or point of gaze may be derived from analysis of the determined positions…"); detecting a pupil of the eye in the image (See at least Goldberg, ¶ [0151, 0155], FIGS. 1 – 4 and 8, "…In the eye-tracking system…the movement of the pupils of the test subject is recorded with a second camera (77)…and is recorded in an eye video…wherein for each individual image of the eye video, therefore for each eye image (78) the pupil coordinates xa,ya are determined…wherein to determine the pupil coordinates xa,ya for each individual image of the eye video with a visual detection program, the contrasts of the pupils to the surroundings are automatically recorded…", "…The method uses an analysis of the image of a user, which is acquired by an imaging device like a camera, a video camera, a stereo camera arrangement, or any other imaging device capable of imaging the user's eyes or face. Analysis of the image may determine a position of the user's eyes, e.g., relative to the imaging device and relative to one or more other parts or features of the user's face…A direction or point of gaze may be derived from analysis of the determined positions…").

But, Goldberg does not expressly disclose the concept of wherein the pupil includes objects reflected by the pupil; and augmenting the objects reflected by the pupil by augmenting the pupil in the image.
Nevertheless, Yin teaches the concept of wherein the pupil includes objects reflected by the pupil (See at least Yin, ¶ [0009], FIGS. 1 – 4 and 8, "…Parameters required to define a mathematical mapping between real space and image space are extracted, and subsequent images of objects reflected from the user's eye through the inverse of the mathematical mapping are used to determine a gaze vector and a point of regard…"); and augmenting the objects reflected by the pupil by augmenting the pupil (i.e., merely blurring of reflected pupil image in para. [0051, 0052] of Applicant’s filed Specification) in the image (See at least Yin, ¶ [0009, 0091], FIGS. 1 – 4 and 8, "…Parameters required to define a mathematical mapping between real space and image space are extracted, and subsequent images of objects reflected from the user's eye through the inverse of the mathematical mapping are used to determine a gaze vector and a point of regard…", "…To obtain the iris contour points…Define a smaller search region around the iris position and blur the grayscale image with a 5.times.5 Gaussian filter…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of wherein the pupil includes objects reflected by the pupil; and augmenting the objects reflected by the pupil by augmenting the pupil in the image as disclosed in the device of Yin to modify the known and similar device of Goldberg for the desirable and advantageous purpose of providing the ability to capture the direction the eyes point in while the subject is a distance 

Regarding dependent claims 2, 9 and 16, Goldberg modified by Yin above teaches:
wherein augmenting the pupil of the eye is automatic based upon, at least in part, detecting that the image is captured (See at least Yin, ¶ [0009, 0091, 0130], FIGS. 1 – 4 and 8, "…Parameters required to define a mathematical mapping between real space and image space are extracted, and subsequent images of objects reflected from the user's eye through the inverse of the mathematical mapping are used to determine a gaze vector and a point of regard…", "…To obtain the iris contour points…Define a smaller search region around the iris position and blur the grayscale image with a 5.times.5 Gaussian filter…", "…The remote computer can load the instructions into its dynamic memory and send the instructions over the Internet through an automated computer communication network…").

Regarding dependent claims 3 and 10, Goldberg modified by Yin above teaches:
wherein augmenting the pupil of the eye is automatic based upon, at least in part, detecting that the image is uploaded (See at least Yin, ¶ [0009, 0091, 0130], FIGS. 1 – 4 and 8, "…Parameters required to define a mathematical mapping between real space and image space are extracted, and subsequent images of objects reflected from the user's eye through the inverse of the mathematical mapping are used to determine a gaze vector and a point of regard…", "…To obtain the iris contour points…Define a smaller search region around the iris position and blur the grayscale image with a 5.times.5 Gaussian filter…", "…The remote computer can load the instructions into its dynamic memory and send the instructions over the Internet through an automated computer communication network…").

Regarding dependent claims 4, 11 and 17, Goldberg modified by Yin above teaches:
wherein detecting that the image is captured includes monitoring a location where the image is stored for updates (See at least Goldberg, ¶ [0151, 0155, 0193], FIGS. 1 – 4 and 8, "…In the eye-tracking system…the movement of the pupils of the test subject is recorded with a second camera (77)…and is recorded in an eye video…wherein for each individual image of the eye video, therefore for each eye image (78) the pupil coordinates xa,ya are determined…wherein to determine the pupil coordinates xa,ya for each individual image of the eye video with a visual detection program, the contrasts of the pupils to the surroundings are automatically recorded…", "…The method uses an analysis of the image of a user, which is acquired by an imaging device like a camera, a video camera, a stereo camera arrangement, or any other imaging device capable of imaging the user's eyes or face. Analysis of the image may determine a position of the user's eyes, e.g., relative to the imaging device and relative to one or more other parts or features of the user's face…A direction or point of gaze may be derived from analysis of the determined positions…", "… the system makes use of a standard memory, such as a solid state device, to store the images for retrieval and manipulation…" Also, see at least Yin, ¶ [0009, 0034, 0091, 0115, 0117, 0130], FIGS. 1 – 4 and 8).

Regarding dependent claims 5, 12 and 18, Goldberg modified by Yin above teaches:
wherein augmenting the pupil of the eye includes blurring the pupil of the eye (See at least Goldberg, ¶ [0151, 0155, 0193], FIGS. 1 – 4 and 8, "…In the eye-tracking system…the movement of the pupils of the test subject is recorded with a second camera (77)…and is recorded in an eye video…wherein for each individual image of the eye video, therefore for each eye image (78) the pupil coordinates xa,ya are determined…wherein to determine the pupil coordinates xa,ya for each individual image of the eye video with a visual detection program, the contrasts of the pupils to the surroundings are automatically recorded…", "…The method uses an analysis of the image of a user, which is acquired by an imaging device like a camera, a video camera, a stereo camera arrangement, or any other imaging device capable of imaging the user's eyes or face. Analysis of the image may determine a position of the user's eyes, e.g., relative to the imaging device and relative to one or more other parts or features of the user's face…A direction or point of gaze may be derived from analysis of the determined positions…", "… the system makes use of a standard memory, such as a solid state device, to store the images for retrieval and manipulation…" Also, see at least Yin, ¶ [0009, 0034, 0091, 0115, 0117, 0130], FIGS. 1 – 4 and 8).

Regarding dependent claims 6, 13 and 19, Goldberg modified by Yin above teaches:
wherein detecting the pupil of the eye includes an edges analysis (See at least Goldberg, ¶ [0038, 0092, 0151, 0155, 0193], FIGS. 1 – 4 and 8, "…the perception engine comprises a software module executing block processing and edge processing techniques to remove pixels external to said video field coordinates…", "…super-pixels are defined as those pixels in the video field which the system has mapped (from eye tracking in the visual field) and further processed, enhanced (processing for visual abnormalities, edge/block processing to determine what it is, zooming, etc.) for subsequent presentation to a user as high resolution picture elements…", "…In the eye-tracking system…the movement of the pupils of the test subject is recorded with a second camera (77)…and is recorded in an eye video…wherein for each individual image of the eye video, therefore for each eye image (78) the pupil coordinates xa,ya are determined…wherein to determine the pupil coordinates xa,ya for each individual image of the eye video with a visual detection program, the contrasts of the pupils to the surroundings are automatically recorded…", "…The method uses an analysis of the image of a user, which is acquired by an imaging device like a camera, a video camera, a stereo camera arrangement, or any other imaging device capable of imaging the user's eyes or face. Analysis of the image may determine a position of the user's eyes, e.g., relative to the imaging device and relative to one or more other parts or features of the user's face…A direction or point of gaze may be derived from analysis of the determined positions…", "… the system makes use of a standard memory, such as a solid state device, to store the images for retrieval and manipulation…" Also, see at least Yin, ¶ [0009, 0034, 0043, 0091, 0098, 0115, 0117, 0130], FIGS. 1 – 4 and 8).

Regarding dependent claims 7, 14 and 20, Goldberg modified by Yin above teaches:
wherein the image is at least a portion of a video (See at least Goldberg, ¶ [0038, 0092, 0151, 0155, 0193], FIGS. 1 – 4 and 8, "…the perception engine comprises a software module executing block processing and edge processing techniques to remove pixels external to said video field coordinates…", "…super-pixels are defined as those pixels in the video field which the system has mapped (from eye tracking in the visual field) and further processed, enhanced (processing for visual abnormalities, edge/block processing to determine what it is, zooming, etc.) for subsequent presentation to a user as high resolution picture elements…", "…In the eye-tracking system…the movement of the pupils of the test subject is recorded with a second camera (77)…and is recorded in an eye video…wherein for each individual image of the eye video, therefore for each eye image (78) the pupil coordinates xa,ya are determined…wherein to determine the pupil coordinates xa,ya for each individual image of the eye video with a visual detection program, the contrasts of the pupils to the surroundings are automatically recorded…", "…The method uses an analysis of the image of a user, which is acquired by an imaging device like a camera, a video camera, a stereo camera arrangement, or any other imaging device capable of imaging the user's eyes or face. Analysis of the image may determine a position of the user's eyes, e.g., relative to the imaging device and relative to one or more other parts or features of the user's face…A direction or point of gaze may be derived from analysis of the determined positions…", "… the system makes use of a standard memory, such as a solid state device, to store the images for retrieval and manipulation…" Also, see at least Yin, ¶ [0009, 0034, 0043, 0091, 0098, 0115, 0117, 0130], FIGS. 1 – 4 and 8).













Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666